 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    DIANA RAMOS-MOLINA,                                     Case No. 2:19-cv-00253-MMD-GWF
 8                                          Plaintiff,
             v.                                                            ORDER
 9
      SUBAMERICA, LLC,
10

11                                        Defendant.
12

13          This matter is before the Court on the parties’ failure to file a proposed Stipulated
14   Discovery Plan and Scheduling Order. The Complaint (ECF No. 1) in this matter was filed on
15   February 12, 2019. On March 8, 2019, Defendant filed its Answer (ECF No. 6). Pursuant to LR
16   26-1, the parties were required to meet and/or confer as required by Fed. R. Civ. P. 26(f) within
17   30 days after the first defendant answered or otherwise appeared, and 14 days thereafter to file a
18   mandatory stipulated discovery plan and scheduling order. To date, the parties have not
19   complied. Accordingly,
20          IT IS HEREBY ORDERED that the parties’ shall file a Stipulated Discovery Plan and
21   Scheduling Order no later than June 14, 2019.
22          Dated this 24th day of May, 2019.
23

24
                                                             GEORGE FOLEY, JR.
25                                                           UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                         1
